DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,407,464 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brennen Baylor on 2/22/22.

The application has been amended as follows: 
1. (Currently Amended) A method for preparing etelcalcetide, as set forth in
formula (1):

    PNG
    media_image1.png
    158
    468
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, the method comprising:

contacting a peptide having the structure of Ac-D-Cys(SPy)-D-Ala-D-Arg-D-Arg-D-Arg-D-Ala-D-Arg-NH2 (SEQ ID NO:4)

11. (Currently amended) The method of claim 10, further comprising contacting the conjugated product with an aqueous solution comprising isopropyl alcohol (IPA) and HCl, thereby producing a precipitate comprising a HCI salt of SEQ ID NO: 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1-14 are allowed. The method of preparing etelcalcetide as recited in claim 1 is free of the art. The closest prior art is Karim (previously presented) which teaches a method of preparing etelcalcetide but does not teach providing an intermediate of SEQ ID NO: 4 and contacting the peptide with L-Cys to produce the product of Formula I. The instant specification teaches that the SPy intermediated products are unstable [0072]. Therefore, one of ordinary skill in the art would not have a motivation to choose . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-14 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654